Order denying motion to dismiss amended complaint for insufficiency reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The agreement alleged in the amended complaint is not, in our opinion, one to refund to the plaintiff the purchase money paid by him for the stock in question upon tender and demand, but is an agreement to indemnify him from any loss which might result from his purchase of the stock. Lazansky, P. J., Young, Kapper, Carswell and Scudder, JJ., concur.